[Cite as Hobnob, Inc. v. Ohio Liquor Control Comm., 2018-Ohio-3499.]

                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT


Hobnob, Inc.,                                        :

                Appellant-Appellant,                 :                    No. 17AP-907
                                                                       (C.P.C. No. 17CV-5764)
v.                                                   :
                                                                (REGULAR CALENDAR)
Ohio Liquor Control Commission,                      :

                Appellee-Appellee.                   :



                                          D E C I S I O N

                                   Rendered on August 30, 2018


                On brief: Mark S. Gutentag, for appellant. Argued:
                Mark S. Gutentag.

                On brief: Michael DeWine, Attorney General, Anthony J.
                Garcia, and Charles E. Febus, for appellee. Argued:
                Anthony J. Garcia.

                 APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Appellant, Hobnob, Inc. ("Hobnob"), appeals from a judgment of the
Franklin County Court of Common Pleas, affirming an order of appellee, Ohio Liquor
Control Commission ("commission"), suspending Hobnob's liquor license for 30 days. For
the following reasons, we reverse and remand.
I. Facts and Procedural History
        {¶ 2} Hobnob, a liquor permit holder, operates a bar, the Shroyer Inn, located on
Shroyer Road in Dayton, Ohio. In June 2016, the Ohio Department of Public Safety,
Investigative Unit, notified Hobnob of its finding that the bar had violated R.C. 4301.22(B)'s
prohibition against either selling or furnishing beer or intoxicating liquor to an intoxicated
No. 17AP-907                                                                                         2


person. In May 2017, the commission held a hearing on the alleged violations. The
following evidence was adduced at that hearing.
       {¶ 3} Enforcement agent Jason Shawver testified regarding his investigation of the
events surrounding the February 13, 2016 fatal automobile collision involving Vashti Brown
and Devin Bachmann on Interstate 75 in Dayton.1 Brown and Bachmann had patronized
the Shroyer Inn before they died. In May 2016, Shawver went to the Shroyer Inn and
interviewed Jon Winglewich and Shawna Dunwiddie, the two employees at the bar during
the night at issue.
       {¶ 4} Shawver testified that Dunwiddie, the bartender at the Shroyer Inn that
night, told him that Brown arrived at the bar at approximately 10:00 p.m., and Bachmann
arrived by 11:30 p.m. Dunwiddie also told Shawver that she had sold and served alcoholic
beverages to both Brown and Bachmann that night. Shawver's investigative report, which
the commission admitted into evidence, states in part that Dunwiddie told him that Brown
and Bachmann were at the Shroyer Inn for Jasmine Price's birthday, and that everyone in
the birthday party group was "taking turns buying shots for each other." (Stipulated Record
E2757 at Z42.) In his review of all the bar receipts for that night, Shawver obtained receipts
showing that Brown only had purchased 3 beers and Bachmann only had purchased 3
mixed alcoholic drinks. A friend of Brown and Bachmann, James Pitt, purchased 11 drinks
that night at the bar. Dunwiddie told Shawver that, around the time of last call that night,
two individuals arrived at the bar to pick up Brown and Bachmann "because they * * * were
too drunk to drive." (Stipulated Record E2757 at Y76.) The bar closed at 2:30 a.m., and
Brown and Bachmann died in the automobile collision at approximately 3:03 a.m. The
autopsy reports of Brown and Bachmann indicated that they both had a blood-alcohol
content of 0.252. Shawver's investigation did not reveal that either Brown or Bachmann
had consumed alcohol at any other location on the night at issue.
       {¶ 5} Winglewich, the barback at the Shroyer Inn on that night, testified that he
performed miscellaneous duties such as doing the dishes and clearing tables. He also
assisted bartender Dunwiddie, but he did not serve any drinks that night. Dunwiddie


1 Brown and Bachmann, along with two other vehicle occupants, were killed when their vehicle was struck

by another vehicle being driven southbound in the northbound lanes. All five occupants of the vehicles
were intoxicated when they died as a result of the collision.
No. 17AP-907                                                                                 3


testified that a total of approximately 50 or 60 people were at the bar that night, but she did
not indicate how many of those people were with the group celebrating Price's birthday.
According to Dunwiddie, when Brown purchased beers at the bar, she did not exhibit signs
of intoxication. Similarly, when Bachmann purchased the three drinks, he did not exhibit
signs of intoxication.
       {¶ 6} In June 2017, the commission issued its order finding that Hobnob did not
violate R.C. 4301.22(B) by selling beer or intoxicating liquor to an intoxicated person, but
that Hobnob did violate that statute by furnishing beer or intoxicating liquor to an
intoxicated person. Based on the violation finding, the commission suspended Hobnob's
liquor permit for 30 days. Hobnob appealed the commission's order to the trial court,
which stayed the enforcement of the order pending final determination of Hobnob's appeal.
The trial court affirmed the commission's order.
       {¶ 7} Hobnob timely appeals to this court.
II. Assignment of Error
       {¶ 8} Hobnob assigns the following error for our review:
               The trial court erred in affirming the decision of the Ohio
               Liquor Control Commission to suspend appellant's Ohio liquor
               permit.

III. Standard of Review
       {¶ 9} Pursuant to R.C. 119.12, a common pleas court reviewing an order of an
administrative agency must affirm the order if, upon consideration of the entire record, the
order is in accordance with law and is supported by reliable, probative, and substantial
evidence. Our Place, Inc. v. Ohio Liquor Control Comm., 63 Ohio St. 3d 570, 571 (1992);
Colon v. Ohio Liquor Control Comm., 10th Dist. No. 09AP-325, 2009-Ohio-5550, ¶ 8. To
be reliable, the evidence must be dependable, i.e., that there is a reasonable probability that
the evidence is true. Our Place, Inc. at 571. To be probative, the evidence must tend to
prove the issue in question. Id. To be substantial, the evidence must have some weight,
i.e., it must have importance and value. Id.
       {¶ 10} "The common pleas court's 'review of the administrative record is neither a
trial de novo nor an appeal on questions of law only, but a hybrid review in which the court
"must appraise all the evidence as to the credibility of the witnesses, the probative character
No. 17AP-907                                                                               4


of the evidence, and the weight thereof." ' " Colon at ¶ 8, quoting Lies v. Ohio Veterinary
Med. Bd., 2 Ohio App. 3d 204, 207 (1st Dist.1981), quoting Andrews v. Bd. of Liquor
Control, 164 Ohio St. 275, 280 (1955). Although the reviewing court must "give due
deference to the administrative agency's resolution of evidentiary conflicts, the findings of
the agency are not conclusive." Colon at ¶ 8, citing Univ. of Cincinnati v. Conrad, 63 Ohio
St.2d 108, 111 (1980).
       {¶ 11} On appeal to an appellate court, the standard of review is more limited. "In
reviewing the court of common pleas' determination that the Commission's order was
supported by reliable, probative, and substantial evidence, this court's role is limited to
determining whether the court of common pleas abused its discretion." Duncan v. Liquor
Control Comm., 10th Dist. No. 08AP-242, 2008-Ohio-4358, ¶ 10, citing Roy v. Ohio State
Med. Bd., 80 Ohio App. 3d 675, 680 (10th Dist.1992). Abuse of discretion connotes more
than an error of law or judgment; rather, it implies that the trial court's decision was
unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St. 3d 217,
219 (1983). Nonetheless, an appellate court does have plenary review of purely legal
questions in an administrative appeal. Colon at ¶ 9, citing Big Bob's, Inc. v. Ohio Liquor
Control Comm., 151 Ohio App. 3d 498, 2003-Ohio-418, ¶ 15 (10th Dist.).
IV. Discussion
       {¶ 12} In its sole assignment of error, Hobnob asserts the trial court erred in
affirming the commission's order suspending its liquor permit for 30 days. We agree.
       {¶ 13} Pursuant to R.C. 4301.25(A), the commission is authorized to suspend or
revoke the permit of anyone found to be in violation of any of the applicable restrictions of
R.C. Chapters 4301 and 4303 or any lawful commission rule. As pertinent here, R.C.
4301.22(B) provides that "[n]o permit holder and no agent or employee of a permit holder
shall sell or furnish beer or intoxicating liquor to an intoxicated person." " '[A]ctual
knowledge of intoxication is a prerequisite under R.C. 4301.22(B).' " Tauring Corp. v. Ohio
Liquor Control Comm., 10th Dist. No. 14AP-622, 2015-Ohio-1967, ¶ 14, quoting Lluberes,
Inc. v. Ohio Liquor Control Comm., 10th Dist. No. 02AP-1326, 2003-Ohio-5943, ¶ 14, citing
Gressman v. McClain, 40 Ohio St. 3d 359, 363 (1988). "Constructive knowledge will not
suffice." Gressman at 363. "Knowledge of a patron's intoxication may be obtained from
many sources and in many ways, and is furnished or obtained by a variety of facts and
No. 17AP-907                                                                                     5


circumstances." Id. In general, "a person has knowledge of an existing condition when his
relation to it, his association with it, his control over it, or his direction of it are such as to
give him actual personal information concerning it." Id.
         {¶ 14} "The commission may draw reasonable inferences based on the evidence
before it." Valentino v. Ohio Liquor Control Comm., 10th Dist. No. 02AP-586, 2003-Ohio-
1937, ¶ 20. Thus, either direct or circumstantial evidence may be used to prove a violation
of R.C. 4301.22(B). Lluberes; Enitnel, Inc. v. Ohio Liquor Control Comm., 10th Dist. No.
02AP-583, 2002-Ohio-7034, ¶ 26; VFW Post 8586 v. Ohio Liquor Control Comm., 83 Ohio
St.3d 79, 82 (1998); Glossip v. Liquor Control Comm., 10th Dist. No. 00AP-1074 (July 24,
2001).
         {¶ 15} Here, the evidence presented before the commission does not reasonably
support a conclusion that Hobnob violated R.C. 4301.22(B). The pertinent facts presented
at the commission hearing are undisputed. Both Brown and Bachmann arrived at the
Shroyer Inn by 11:30 p.m. on February 12, 2016. During their time at the bar, Brown and
Bachmann each purchased three drinks. At the time of those purchases, they did not show
signs of intoxication. Consistent with these facts, the commission found that Hobnob did
not sell beer or intoxicating liquor to an intoxicated person. However, even though neither
Brown nor Bachmann appeared intoxicated when they purchased drinks at the bar, they
both were intoxicated when they departed the bar at approximately 2:00 a.m., soon before
they were killed in an automobile collision at approximately 3:03 a.m. Their blood-alcohol
contents at the time of their deaths were both 0.252. Based on these undisputed facts, it
reasonably can be inferred that, during their time at the bar, Brown and Bachmann ingested
a sufficient number of drinks to make them heavily intoxicated.
         {¶ 16} The commission argues the circumstantial evidence also shows that Hobnob
furnished alcohol to Brown and/or Bachmann when they were intoxicated. We are
unpersuaded. While there is evidence that "the people in the birthday party [were] buying
drinks for each other," and that Pitt purchased 11 drinks that night, neither this evidence,
nor any other evidence in the record, supports an inference that the bartender knew that
drinks were being distributed to Brown and Bachmann after they became intoxicated.
(Stipulated Record E2757 at Y94.)
No. 17AP-907                                                                                6


       {¶ 17} Based on our review of the record, we find the evidence before the
commission was insufficient to support its finding that Hobnob furnished beer or
intoxicating liquor to an intoxicated person in violation of R.C. 4301.22(B). Therefore, we
conclude the trial court erred in affirming the commission's order. Accordingly, we sustain
Hobnob's sole assignment of error.
V. Disposition
       {¶ 18} Having sustained Hobnob's sole assignment of error, we reverse the
judgment of the Franklin County Court of Common Pleas and remand this matter to that
court for further proceedings consistent with law and this decision.
                                                                         Judgment reversed;
                                                                            cause remanded.

                                   BROWN, P.J., concurs.
                                    TYACK, J., dissents.

TYACK, J., dissenting.
       {¶ 19} I simply cannot agree that the trial court abused its discretion in affirming
the finding of the Ohio Liquor Control Commission ("commission") in this case. I therefore
dissent.
       {¶ 20} Vashti Brown and Devin Bachmann both died shortly after leaving the
Shroyer Inn. Each had a blood alcohol level content of 0.252. Each had the equivalent of
over 12 drinks still in their system, all of them obtained at the Shroyer Inn.
       {¶ 21} The staff at the bar all knew it was illegal to sell drinks to an intoxicated
person, so each claimed they did not know Brown and Bachmann were intoxicated,
although Brown and Bachmann each had consumed over a dozen drinks. The claim in the
majority opinion that Brown and Bachmann did not show signs of intoxication is simply
incredible. The commission and the common pleas court were well within their discretion
to find that a person with that much alcohol in his or her system has to show noticeable
signs of intoxication. For us, as an appellate court, to state that it is an "undisputed fact"
that Brown and Bachmann did not show signs of intoxication when they were provided
drinks evinces a willingness to utterly disregard the actual findings before the commission
as affirmed by the trial court.
No. 17AP-907                                                                             7


        {¶ 22} The factual findings below were based on sound scientific evidence about the
effects on the human body of consuming huge amounts of alcohol. The assertions in the
majority opinion are based on claims by staff at the Shroyer Inn who had every reason to
lie in order to protect themselves and their employer from civil and potentially criminal
liability.
        {¶ 23} The commission and the common pleas court got it right. We should affirm.